Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite for lacking antecedent basis for the limitation “acid/metal bifunctional catalyst system of any preceding claim”.  Preceding claims 1-14 are drawn to a method, wherein an acid/metal bifunctional catalyst system is produced; however, the preceding claims are not drawn to the acid/metal bifunctional catalyst system itself.
Claim 29 is indefinite for lacking antecedent basis for the limitation “acid/metal bifunctional catalyst system of claim 16”.  Claim 16, from which claim 29 depends, is drawn to a method, wherein an acid/metal bifunctional catalyst system is produced; however, the preceding claims are not drawn to the acid/metal bifunctional catalyst system itself.

Allowable Subject Matter
Claims 1-14 and 16-28 are allowed.
Claims 15 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed methods, wherein either a metal catalyst particle or an acid catalyst particle is coated with a carbon-containing small molecule to produce a coated metal catalyst/acid catalyst particle, followed by carbonizing the carbon-containing small molecule to produce a carbon-coated metal catalyst/acid catalyst particle, and either (1) mixing the carbon-coated metal catalyst particle with an acid catalyst particle to produce an acid/metal bifunctional catalyst system, or (2) mixing the carbon-coated acid catalyst particle with a metal catalyst particle to produce an acid/metal bifunctional catalyst system.
While methods of producing carbon-coated catalysts are known in the art, the methods presently recited in Applicants’ claims are not known in the art.
Exemplary prior art includes:
Kim et al. (U. S. Patent Publication No. 2013/0030224), which teaches the preparation of Cu-based catalysts comparable to the metal catalyst particle recited in Applicants’ claims.  However, this reference does not teach or suggest the limitations of Applicants’ claimed methods regarding the formation of either a carbon-coated metal catalyst particle or a carbon-coated acid catalyst particle.  Further, this reference does not teach or suggest the limitations of Applicants’ claimed methods regarding the formation of an acid/metal bifunctional catalyst system.
Kuznetsov et al. (U. S. Patent No. 6,069,107), which teaches an oxygen evolution catalyst coated with a thin film of carbon (Abstract), and its employment in a bifunctional air electrode (col. 2, lines 13-24).  The bifunctional air electrode is prepared by admixing an oxygen reduction catalyst with the thin film carbon coated oxygen evolution catalyst.  Exemplary oxygen evolution catalysts include tungsten carbide, tungsten sulfide, CoWO4, FeWO4, and mixtures thereof (col. 3, lines 52-56).  Patentees’ method for coating the oxygen evolution catalyst with the thin film of carbon is different from Applicants’ claimed steps of coating with a carbon-containing small molecule, followed by carbonizing the carbon-containing small molecule; see col. 4, lines 5-18 of Kuznetsov et al.
Lee et al. (U. S. Patent Publication No. 2017/0297986), which teaches a catalyst system comprising (1) a first catalyst, which may be a M1/M2/Al catalyst comparable to that recited in Applicants’ claim 8, and (2) an acid catalyst, which may be a catalyst comparable to that recited in Applicants’ claim 7.  See paragraph [0020] of Lee et al.  This reference does not teach or suggest the limitations of Applicants’ claims regarding coating either the metal catalyst particle or the acid catalyst particle with a carbon-containing small molecule to form a coated catalyst particle, followed by a step of carbonizing, as respectively recited in claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732